Appeal by the defendant from a judgment of the Supreme Court, Kings County (Barasch, J.), rendered February 14, 1992, convicting him of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
*629Ordered that the judgment is affirmed.
The court did not improvidently exercise its discretion in denying the defendant’s motion to withdraw his plea of guilty without conducting a hearing (see, CPL 220.60 [3]; People v Mitchell, 187 AD2d 676; People v Dickerson, 163 AD2d 610). In addition, we reject the defendant’s contention that he was denied due process by the court’s substitution of assigned counsel when original assigned counsel was unable to appear. Nor was the defendant denied the effective assistance of counsel (see, People v Sawyer, 57 NY2d 12, cert denied 459 US 1178; People v Willis, 147 AD2d 727; Strickland v Washington, 466 US 668; People v Baldi, 54 NY2d 137). Thompson, J. P., Balletta, Rosenblatt and Eiber, JJ., concur.